DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Applicant’s arguments, see applicant’s remarks, filed 12/28/2021, with respect to claims 1-7 and 9-19 have been fully considered and are persuasive.  The rejections of previous office action has been withdrawn. Upon further searches and considerations, claims 1-7 and 9-19 are allowed because none of prior arts individually or in combination disclose the entire claim limitation as recited in claim 1 and 11.
Allowable Subject Matter
Claims 1-7 and 9-19 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CAI Y CHEN/Primary Examiner, Art Unit 2425